                      Case 1:19-cv-09439-PKC Document 68 Filed 01/13/20 Page 1 of 1
                      Case 1:19-cv-09439-PKC Document 66 Filed 01/13/20 Page 1 of 1


                           SKADDEN, ARPS, SLATE, MEAGHER                          & FLOM LLP
                                                   FOUR TIMES SQUARE
                                                                                                           FIRM/AFFILIATE OFFICES
                                                NEW YORK I 0036-6522
                                                                                                                 BOSTON
                                                                                                                CHICAGO
                                                      iEL: (2 I 2) 735-3000                                     HOUSTON
                                                      FAX: (2 I 2) 735-2000                                   LOS ANGELES
                                                                                                               PALO ALTO
                                                        www.skadden.com                                     WASHINGTON, D,C.
   DIRECT DIAi.                                                                                                WILM1NGToN
C2 I 21 735·2 l 29
                                                                                                                 BEIJING
   OIRECTF"AX
                                                                                                                BRUSSELS
(9 I 7l 777-21 29
                                                                                                                FRANKFURT
   EMAIL ADDRESS                                                                                               HONG KONG
ALEXANDER,DRYLEWSKl@SKADDEN.COM                                                                                  LONOON
                                                                                                                 MOSCOW
                                                                                                                 MUNICH
                                                               January 13, 2020                                   PARIS
                                                                                                               SAO PAULO
                                                                                                                  SEOUL
                VIA ECF AND FAX                                                                                 SHANGHAI
                                                                                                               SINGAPORE
                                                                                                                  TOKYO
                                                                                                                 TORONTO
                The Hon. P. Kevin Castel
                Daniel Patrick Moynihan United States Courthouse
                500 Pearl Street
                New York, NY 10007-1312

                               RE:     SEC v. Telegram, et al. No. 19-cv-9439(PKC) (S.D.N.Y.)

                Dear Judge Castel:

                        As discussed earlier today with Your Honor's Law Clerk, we write with the consent
                of Plaintiff to jointly request pennission to follow the below procedures with respect to the
                parties' motions for summary judgment and Plaintiff's motion to strike, which are due
                today.

                       Because these filings are expected to contain confidential and/or sensitive
                infonn~tion for which one or both parties may request sealing, the parties propose that they
                exchange unredacted versions of their filings today, work to address any confidentiality
                concerns implicated, and then file redacted versions on the Court's public docket by
                Wednesday, January 15, following such efforts. Any party seeking to have documents
                remain redacted or under seal may thereafter make a request for such treatment.

                        Thank you for your attention to this matter, and the parties remain available to
                discuss.

                                                              Respectfully submitted,

                                                                                          .

                                                              Alexander C. Drylewski
